 CONAGRA. INC.609Conagra, Inc. and Southeast Council, Retail, Whole-sale and Department Store Union. Cases 10-CA-14238,1 10-CA-14280, and 10-RC-11553March 21, 1980DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn November 8, 1979, Administrative LawJudge J. Pargen Robertson issued the attached De-cision in this proceeding. Thereafter, Respondentand the General Counsel filed exceptions and sup-porting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge to the extent consistent herewith and toadopt his recommended Order.Supervisor Rick Semple approached employeeCarolyn Long at work on September 15, 1978, andstated that he thought he would attend the employ-ees' union meeting. When Long replied that hecould come, but she did not think he could vote,Semple stated, "Well, I could come and takenames." The Administrative Law Judge found thatSemple's statement did not constitute a violation ofSection 8(a)(l) of the Act because no reasonableemployee would have thought he was actuallythreatening to attend their union meeting. We dis-agree.It is no defense that a violation is committed in afriendly or joking manner.3Furthermore, by thetime this statement was made, Respondent waswell into its unlawful campaign against the Union.Numerous violations of Section 8(a)(1) had alreadybeen committed by Respondent's agents, includingthe holding of meetings at which Plant ManagerRoberts made it clear that Respondent intended todo everything it could to undermine the Union'ssupport. In addition, Semple himself, about 2 weeksearlier, had threatened another employee with sur-At the hearing, the Administrative Law Judge granted the GeneralCounsel's motion to dismiss Case 10-CA-14238 in its entirety.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I Ethyl Corporation, 231 NLRB 431 (1977).248 NLRB No. 85veillance of union meetings. Evaluated in this con-text, we find that Semple's remark, even thoughjokingly made, created an impression of surveil-lance in violation of Section 8(a)(l) of the Act.On September 20, 1978, employee Carolyn Longwas called to speak with Customer Service Super-intendent William Orr and Plant Manager Roberts.Orr told Long, "You know you're not supposed tobe talking about the Union on the job." Robertsstated, "I know we don't pay the highest wages....If you're looking for higher wages you'll haveto look somewhere else. We won't have you talk-ing Union on the job."The Administrative Law Judge concluded that,even though the warnings made to Long may haveconstituted disparate treatment, they were limitedto cautioning Long not to discuss the Union"during work," and, therefore, were not violativeof Section 8(a)(1). We do not agree.The Administrative Law Judge has mistakenlyequated the phrase "on the job" with "worktime."It is not clear that the prohibition herein has limit-ed to worktime, and thus it could reasonably be in-terpreted as a prohibition against solicitation at alltimes, including nonworking time.4Accordingly, inthe absence of evidence that the restriction was jus-tified by a need to maintain discipline or produc-tion in the plant, we conclude that the statementsmade to Long constitute an unlawfully broad re-striction on her right to engage in union activitiesand are in violation of Section 8(a)(1) of the Act.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Conagra, Inc.,Dalton, Georgia, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order.IT IS FURTHER ORDERED that the complaint alle-gations not specifically found herein be, and theyhereby are, dismissed.6IT IS FURTHER ORDERED that the election heldon December 8, 1978, in Case 10-RC-11553 be setaside, and that case be severed and remanded tothe Regional Director for Region 10 for processingin accordance with our Decision, Order, and Di-rection of Second Election herein in the appropri-ate unit.4 Plastic Film Products Corp., 238 NLRB No. 22 (1978).5 Florida Steel Corporation, 215 NLRB 97 (1974); Stewart-Warner Cor-poration, 215 NLRB 219 (1974).a Although the Administrative Law Judge found that Respondent hadnot violated the Act in certain respects, he inadvertently failed to dismissthe allegations relating thereto in his recommended OrderCONAGRA. INC. 609 610DECISIONS OF NATIONAL LABOR RELATIONS BOARD[Direction of Second Election and Excelsior foot-note omitted from publication.]DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge:This matter was heard in Dalton, Georgia, on July 10-13, 1979. The charges in Cases 10-CA-14238 and 10-CA-14280 were filed on December 15, 1978, and Janu-ary 3, 1979. The charge in Case 10-CA-14280 wasamended on January 25. A complaint issued in Case 10-CA-14280 on February 7, 1978. On February 28 a com-plaint issued in Case 10-CA-14238 along with an orderconsolidating Case 10-CA-14238 with Cases 10-CA-14280 and 10-RC-11553. Case 10-RC-11553 was con-solidated for hearing on objections pursuant to a Reporton Objections dated February 28.1 On July 12, duringthe hearing, counsel for General Counsel moved to dis-miss Case 10-CA-14238 in its entirety. The 10-CA-14238 complaint alleged that Respondent violated Sec-tion 8(a)(5) by refusing to recognize the Union after amajority of Respondent's employees in an appropriateunit designated the Union as their representative on Sep-tember 22, 1978. General Counsel's motion to dismisswas granted.The complaint (Case 10-CA-14280) alleges that Re-spondent committed numerous violations of Section8(a)(1) following commencement of the Union's organiz-ing campaign during July 1978. The complaint also al-leges that Respondent violated Section 8(a)(3) by with-holding the granting of a scheduled wage increase andby eliminating the job of one of its employees.The Union filed the 10-RC-11553 petition on Septem-ber 25, 1978. The election was held on December 8,1978, pursuant to a Stipulation for Certification UponConsent Election. Of approximately 377 employees whowere eligible to vote, 88 cast valid votes for the Unionand 188 cast valid votes against the Union; there were 27challenged ballots and no void ballots. On December 15,1978, the Union filed timely objections to the election. Inaccordance with the Report on Objections and theBoard's Order, the hearing herein was held, in part, toresolve the issues raised by the Union's Objections 3, 4,5, 6, 8, 9, 10, 11, and 12.2FINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent is engaged in the processing of poultryproducts at its plant in Dalton, Georgia.3Following Respondent's March 9 exception and Motion for MoreDefinite Statement and Bill of Particulars to the Report on Objections,the Board sustained the Report on Objections, Order Directing Hearing,Consolidating Cases, and Notice of Hearing by Order dated March 22,1979.2 Pursuant to Respondent's motion to overrule Objections 3 and 4, andupon petitioning Union's assertion that no evidence had been offered insupport of those objections during the hearing, Objections 3 and 4 wereoverruled.3 Neither jurisdiction nor the status of the Union is at issue. The com-plaint alleges, the answer admits, and I find that Respondent meets theBoard's standards for the assertion of jurisdiction and is an employer en-II. THE UNFAIR LABOR PRACTICESA. The 8(a)(1) AllegationsThe Union's organizing campaign started during July1978. Respondent's former plant manager admitted learn-ing of that campaign during July. The evidence regard-ing the allegations includes:1. Employee Linda Sue Hastings testified that, some-time in late July or early August, her supervisor, JamesRoddy, approached her at work and asked her if she hadsigned a union card. Hastings admitted to Roddy thatshe had signed a card. Roddy was not called, so Has-tings' testimony stands undenied.2. Marjorie Wells testified that, after she returned towork following sickness around August 22, she had aconversation with Plant Manager Roberts. During thatconversation, Roberts stated, "Marjorie, about you sign-ing a Union card,4what do you hope to gain?" Wells re-sponded that she hoped to gain a little leverage. Robertsthen said that he did not understand what she meant.Wells explained that the employees had nowhere to gowith their problems. Roberts said, "Well you cancome-you can bring your problems here." Roberts testi-fied that he did have a conversation with Wells, and thathe commented that he didn't really understand why shefelt she needed a union.53. Joyce Stover was called to Roberts' office on Sep-tember 18 and asked "what a union could do for" her.After Stover said she wanted to be treated like some-body, Roberts said, "I don't know what the Union coulddo. We're not going to sign no contract no matter howmany unions you get to make us lose money or to makeus give you any better wages. We feel we're giving youall the wages we can right now." Roberts admitted stat-ing to Stover that he didn't understand what the peoplehoped to accomplish by getting a union.4. Carolyn Long testified to a conversation with Rob-erts around September 27. Long testified that she was inRoberts' office, and he asked her why she thought thepeople wanted a union. Long replied she thought itwould be good job security. Roberts replied that hedidn't hear anyone mention wages or money. He thenasked Long if she knew why the "Feed Mill" never gota union. Long answered no. Roberts said, "because theywouldn't agree to deduct the union dues from the em-ployees." Roberts then said, "We don't have to do any-thing we don't want to." Mr. Roberts recalled one con-versation with Long regarding employee Kate Warnack.Roberts placed the conversation around September 18.gaged in commerce within the meaning of Sec. 2(6) and (7) of the Act.Respondent also admits and I find that the Union is a labor organizationas defined in the Act.I Wells testified that she volunteered to her supervisor, but not to Rob-erts, that she had signed a union card.5 Roberts testified that Wells brought up the Union during their con-versation, and that he told her it was her privilege to do whatever shewanted to do. However, in contending that Wells volunteered the infor-mation regarding her union activities during their conversation, Robertstestified, "She told me that in spite of the fact that she knew it was goingto get her in trouble." Roberts said that he was careful to avoid directquestions about employees' union activities. However, he testified that hewould ask questions like "I don't understand what the problem is" in aneffort to determine "what made people feel that they needed" a union. CONAGRA, INC.611In response to a question of did he ask why Long feltshe wanted a union, Roberts admitted that he may havemade a statement like, "I don't understand what theproblem is or something like that."5. Employee Delia Hicks testified to a conversationwith her supervisor, Rick Semple, around the middle ofSeptember. After Semple asked Hicks if she knew of anyway things could be made better for the employees, heasked if she thought a union would be any help. Hickstold Semple that a union would absolutely not help.Semple also told Hicks that things were going to bemade better. Semple denied asking Hicks why the em-ployees needed a union.6. Clara Swanson testified that, around the latter partof September, she was having her arm wrapped aroundher arm brace and she remarked that, unless she hurried,she would be fired. Semple heard her remark and com-mented, "Just sign a union card." Swanson replied thatshe had signed a union card. Semple denied making theabove comment.7. Delia Hicks testified that, during September or thefirst part of October, Rick Semple asked her if she wasstill passing out union cards. Hicks said, "No, I'm notpassing out cards, but if this is what you're getting at-Idid sign one." Semple responded, "Well, be careful."Semple admitted this conversation except for the "becareful" remark.8. Joyce Stover testified that, on October 11, RickSemple told her, "Conagra had a place to run the chick-ens for one year if they had to close down for anything."Semple then asked if she knew why the Feed Mill didn'tget their Union. Stover replied it was because they wenton strike. Semple said, "[N]o, because Conagra wouldn'ttake out the union dues. They won't take them out downhere either." Semple recalled a conversation with Stoverregarding strikes, but he placed the conversation in Sep-tember. Semple denied saying the plant would shut downif the Union came in.9. Carolyn Long testified that she talked to Semplearound September 15. Semple told Long, "I think I'll gowith ya'll to that meeting tomorrow." Long replied,"Well, come ahead but I don't think it'd do you anygood. I don't think you could vote." Semple said, "Well,I could come and take names."Semple admitted saying, "I guess I ought to go to theUnion meeting and get all the names, because after all I'dbeen invited."10. Joyce Stover testified that during late August shehad a conversation with Rick Semple in the first aidoffice. Semple remarked that he had heard that the unionman was packing his bags. Stover replied that the Unionwas there to stay. Semple then said that some of theleaders in the plant go to all the meetings and come backand tell us everything that is said. Stover replied that sheknew he sent some over; that she knew he sent MaryWhite over. Stover remarked, "She's not the only onewho was there."Semple admitted talking to Joyce Stover in the firstaid office. He also admitted starting the conversation bysaying that he had heard that the union man had packedhis bags. However, Semple denied that he said the Com-pany was sending Mary White or anyone to the unionmeetings. Semple did admit that Mary White had toldhim she had gone to the meeting.11. Employee Charlcia Mullins testified about a con-versation she had with Semple on September 19. Semplesaid, "Charlcia, don't be talking to my employees tryingto get them to sign a Union card. And don't be talkingto them about the Union." Mullins replied, "I'm off theclock. I know my rights and I haven't violated any."Semple also said, "Kate Warnack was the one that start-ed the Union in the Plant. .... (Warnack) has beenhaving Union meetings at her house." Mullins said,"Well, I don't know about that. I have never been to ameeting at her house." Semple said, "Carolyn Longwouldn't be for the Union if it wasn't for Kate War-nack." Mullins said she didn't believe that. Semple saidthat, if the Union came in, the Company could buy outthe committee and you would be hurting.Semple testified that he did tell Mullins that he feltKate and Harold Warnack were responsible for CarolynLong's involvement in the Union.12. Carolyn Long testified that, around September 20,Rick Semple said to her, "I heard ya'll was going to filea petition against us." Long responded, "Well, wecould." Semple said, "You don't have a right to talk toone of my employees." Long replied, "Well, you don'thave the right to question her about the Union either."Semple admitted telling Long that he heard they weregoing to file a petition for an election. According toSemple he told Long, on one occasion, that she was notsupposed to leave her department and discuss the Unionwith another employee during company time.13. Delia Hicks recalled a conversation with Sempleduring September in which Semple told her, "[Y]ou'verun your help off talking about the Union." Hicks testi-fied that she had been training a lady who quit after 12days. Semple admitted that he made the above remark toHicks.14. According to Carolyn Long, she was called intoSuperintendent Bill Orr's office on August 25. Orr askedLong if she was satisfied with her job anymore. Longdenied that she was dissatisfied. Orr said, "Well, Iknow-I heard about that meeting that Harold and Katehad." Long said that the meeting was Kate's not Har-old's. Orr stated, "I think this Plant has done a lot forHarold and Kate." Orr then said that Conagra did notneed a third party to come in and try to solve the prob-lems." Long asked if Orr had ever worked woth a unionbefore. Orr replied no; that he wanted the people to un-derstand what they were doing. Long testified that KateWarnack had held a union meeting prior to this conver-sation between Long and Orr. Orr admitted that he hada conversation with Long around August 25, duringwhich he questioned her about what she could gain fromasking representation from the Union.15. Charlcia Mullins recalled a conversation with RickSemple in early October in the break room. Semple toldMullins and two other employees that they had anotherplant that they could take the chickens to and processthem; that they would close the plant down before theywould bring in a union. Mullins said that Joyce Stoverwas present during this conversation. Stover placed theconversation on October II. According to Stover's ver-CONAGRA, INC. 611 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion, Semple told them that they had a place to run thechickens for a year if they had to close down for any-thing (see par. (8) above). Semple placed the conversa-tion in mid-September, and he testified that he was re-sponding to Stover's contention that the plant would gounder if the employees went on strike when he said theycould send chickens to other processing plants. Sempledenied that he threatened that the plant would close ifthe Union came in.16. Joyce Stover testified to an incident on October11, 1978. Stover was copying a list of employees fromthe timecards when she was called to Plant ManagerRoberts' office. Roberts told her that he wanted her list.Stoven replied that she didn't have a list except for her"Christmas list" which was downstairs. Roberts told herto go get the list. Stover left but returned with only onepage of her two-page list. Roberts said to her, "Youdon't know half the people on this list; the Union's gottheir ways and we gonna have our way." Stover toldRoberts that she didn't know it was illegal to copy thenames from the timecards. Roberts said she was not sup-posed to check with the timecards or pick them up.Stover told him that she had not picked any up. Robertsasked if she hadn't picked one up and turned it over.Stover told him she had not. Roberts told her that hewasn't going to do anything to her on this occasion, butthat she should be honest with him since he was alwayshonest with her. Roberts testified that he was told thatJoyce Stover was going through the timecards, and hecalled Stover into his office. Roberts testified that Stoverfinally admitted the list was not a Christmas list. Robertsneither admitted nor denied that he told Stover that theUnion had their ways and "we gonna have our way."17. During their late August conversation in the firstaid room, Rick Semple told Joyce Stover that 40 percentof the people that signed union cards have quit or beenfired. According to Stover, Semple said, "We have toget rid of them one way or another." Semple denied thathe threatened that the Company would fire employeesbecause of the Union. According to Semple, he was re-ferring to natural turnover when he told Stover that 40percent of the card signers were gone.18. Joyce Stover attended an employee meeting con-ducted by Plant Manager Roberts on December 5. Ac-cording to Stover, Roberts said that Conagra would notsign a contract, and that Conagra would not sign a con-tract that would improve wages or working conditions.Roberts also said it may take up to 3 years to get a con-tract signed. Roberts testified about his several meetingswith employees, but he did not rebut these particular as-sertions by Stover.19. During their September 19 conversation (see par.11 above) Rick Semple told Charlcia Mullins that theUnion couldn't do anything for them and couldn't getthem any benefits without the Company agreeing.Semple said that the Company wasn't going to agree;that they would close down the plant before they woulddo so. Semple admitted that he told Mullins on Septem-ber 19 that if the Union came in the employees wouldstart from zero and they would bargain for each benefit;what it would amount to was what the Company waswilling to negotiate on.20. Employee Linda Hastings testified about an em-ployee meeting held by Plant Manager Roberts on De-cember 5. During the meeting, Roberts said employeebenefits would be taken away if the Union came in, andthey would "just start from blank." Roberts admittedholding several employee meetings involving all the em-ployees in at least one of those meetings. Roberts ad-mitted showing the employees a blank page from a chartto illustrate where negotiations would begin. Roberts tes-tified he used the term starting from scratch with negoti-ations more often than starting with a blank sheet.21. Clara Swanson testified that, during the first partof September, Rick Semple brought an employee backnear her work station to fill in for one woman that wasout. Semple told Swanson to instruct the woman on howto stuff chickens. Then Semple pointed a finger at Swan-son and said, "Don't talk Union to her because shedoesn't believe in it." Semple admitted telling Swansonthat the woman had not come over there to listen toUnion talk.22. Carolyn Long testified to an incident that occurredon September 20. According to Long, another employee,Linda Pell, asked her if she could be fired for signing aunion card. Long told her no. Thereafter Rick Sempletold Long that she didn't have the right to talk to one ofhis employees (see par. 12 above). Thereafter, Long wascalled in to speak with Customer Service SuperintendentWilliam Orr. Orr told Long, "You know you're not sup-posed to be talking about the Union on the job." Longsaid, "Yes, I know that." Orr said, "I know your job ismoving from place to place. If this continues, which isnot [sic]-we'll put you on a job where you won't bemoving around. But that's not a threat."Long testified that Roberts talked to her after Orr.Roberts told Long, "I know we don't pay the highestwages and we don't pay the lowest. If you're looking forhigher wages, you'll have to look somewhere else. Wewon't have you talking Union on the job."Joyce Stover testified that she had an argument withanother employee on December 4. The other employeewas wearing a "Vote No" hat. Both Stover and theother employee were called into Roberts' office. Robertstold Stover that he didn't want her talking about theUnion anymore on company time, and that they couldnot pass out any union literature at all in the plant.Plant Manager Roberts admitted that both he and Mr.Orr warned Carolyn Long not to discuss the Unionwhile she was going around to various jobs.6Orr ad-mitted telling Long she was not permitted to discuss theUnion during working hours. Roberts admitted that Orrthreatened to change Long's job.Roberts testified about the December 4 incident in-volving Joyce Stover. Roberts testified that he cautionedStover and the other employee against "arguing, bicker-ing, or anything else down there during working time."According to Roberts, Joyce Stover called Betty Sellersan "ass-kisser" for wearing a "Vote No" hat, and thetwo almost got into a fight.I During 1978, Carolyn Long's job of "bathroom relief' required herto go to various jobs and relieve employees. However, according to Orr,Long was in a completely different area of the plant rather than her ownwork area when she spoke to Linda Pell on September 20 CONAGRA, INC.61323. Joyce Stover asked to see the plant manager onNovember 1. Stover complained to Roberts about a rulethat limited her to one bathroom visit with a 5-minutelimit. Roberts told her he could not change the rule.Stover asked Roberts why they were fighting the Unionif the Union couldn't help the employees. Roberts repliedthat they didn't want a strike, and there would be one ifthe Union came in. Roberts said, "I don't know whatyou want a Union for. We can offer you the same bene-fits for nothing." Stover testified that Roberts said theywere entitled to a raise that month but the Union hadthings tied up and they wouldn't be getting anything.Roberts also said that he enjoyed talking to the employ-ees, "but if someone had a grievance, he wouldn't talk tothe Shop Steward and the one that filed the grievance.He would only talk to the Shop Steward." Stover askedwhat the Company could do for the employees, andRoberts held up a blank piece of paper and said, "This iswhat you'll start with if the Union comes in and buildyour way up with the Union."Roberts denied that he held up a blank paper during ameeting with Stover. He also denied that he told Stoverthat a wage increase had been withheld because of theUnion. Roberts also denied telling Stover that if theUnion got in the employees wouldn't have any benefits.Employee Sandy Ellis attended one of the plant man-ager's meetings on December 6. Ellis testified that Rob-erts told them that if the Union came in they would haveto have a union representative any time they came up tosee him, whereas now the employees could go to himwith their problems. Roberts neither admitted nor deniedEllis' testimony.24. During her late August conversation with RickSemple (see pars. (10) and (17) above), Joyce Stover tes-tified that the subject of bathroom breaks came up.Semple told her, "When you're standing there and it'stinkling down you [sic] legs, we're not going to worryabout it. We'll let the damn Union worry about it. Andthey can't do a damn thing about it." Semple did notdeny that he made the above statement to Stover. He ad-mitted telling Stover that the extra or "go between"bathroom breaks was one item that could be taken awayduring negotiations because it was something the Compa-ny did out of courtesy to the employees.25. Dean Ellis, who is presently a supervisor althoughhe was an employee during the union campaign, testifiedthat he attended one of the plant manager meetings a dayor two before the election. Ellis recalled that Robertstold the employees that when negotiations started theywould start with a blank sheet of paper. Ellis testifiedthat Roberts said something to the effect that the Com-pany would not abide by the contact. Ellis asked Robertsduring the meeting, "Well, as long as it's in a contract,it's a legal document, it's the law." Roberts replied, "Notnecessarily." Ellis asked if Roberts meant that Conagrawas above the law, and Roberts replied, "Yes." Robertsdid not testify regarding Ellis' assertions.Employee Patsy Southern testified that she attended aplant managers' meeting around Thanksgiving. Duringthat meeting, Roberts told the employees, "Now if theUnion wins the election, this is what you start with---nothing." As Roberts made this statement, he showedthe employees a blank sheet on his chart. Roberts ad-mitted making similar statements during employee meet-ings.26. Employee Joyce Stover attended a plant managermeeting on December 5. Stover recalled Roberts tellingthe employees that they didn't want outsiders coming in.Roberts said the employee benefits would be cut withoutinsurance or a pension plan (see par. 18 above regardingmore of Stover's testimony on this meeting). Roberts didnot touch on the above contentions by Stover in his tes-timony.Patsy Southern recalled that, during the plant managermeeting that she attended (see par. 25 above), Robertstold the employees that there would be no retirementfund if the Union came in.27. Linda Hastings recalled that, during the plant man-ager meeting she attended on December 5 (see par. 20above), Roberts said that they couldn't give us a raisesoon because the Union would feel like they were influ-encing us. Roberts denied telling any employee that, "ifit hadn't been for the Union, they would have gotten awage increase."Clara Swanson testified that Roberts told the employ-ees in the meeting she attended just before the electionthat they would have already gotten a raise if theyhadn't been talking Union; if it hadn't been for the unionactivities, they would have gotten a raise at the usualtime which had just passed.28. Delia Hicks testified that, during September, RickSemple called her off the line into an office and askedher if she knew of any way that things could be madebetter for the employees. Hicks told Semple of some ofthe things that she felt would result in improvement.Semple said that he thought those things could be im-proved; "that things were going to be made better."Semple then asked Hicks if she thought a union wouldbe any help (see par. 5 above).29. Charlcia Mullins attended a meeting held by PlantManager Roberts in late August or early Septemberduring which employees complained about various prob-lems in their departments. Roberts told the employeesthat, if they had problems they couldn't work out withthe supervisors, he would be glad to help out.Roberts admitted holding employee meetings inAugust and September to discuss various employee prob-lems that had surfaced, including getting rapid action oninsurance claims, longer lunch breaks, and problems withthe "chiller." However, Roberts testified that these meet-ings had nothing to do with the union campaign and theUnion did not come up during the meetings.30. During their September 18 conversation (see par. 3above), Joyce Stover was told by Roberts that, any timethe employees had a problem, all they had to do wascome upstairs and talk to him. Roberts said that he wastrying to make changes, but that he could not do it over-night.DiscussionTo the extent their testimony conflicts with creditedevidence, I do not credit the testimony of Plant ManagerRoberts or Supervisor Rick Semple. Both Roberts andSemple admittedly engaged in extensive antiunion activ-CONAGRA INC. 613 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDity. Those admissions, in large measure, corroborated tes-timony from employee witnesses. A great deal of the tes-timony which was denied by Roberts and Semple wascorroborated by several employee witnesses. For exam-ple, Roberts testified that he did not tell employees thattheir union activity prevented them from receiving ascheduled wage increase. However, as shown above,several employees recalled Roberts making those state-ments.I do credit the testimony of Superintendent Orr. Ifound his testimony to be straightforward and candid.Conclusions(a) In view of the extensive antiunion involvement byRespondent's agents during the organizing campaign, Ifind that the matters related in paragraphs 1, 2, 3, 4, 5, 7and 8,7constitute interrogation of employees concerningtheir union activities in violation of Section 8(a)(l). I findthat Semple's comments to Clara Swanson referred to inparagraph 6 do not constitute a violation. Semple's com-ments do not appear to be the type that would prompt aresponse even though Swanson did in fact reply that shehad signed a union card.(b) I find that the facts mentioned in paragraph 9 donot constitute a violation. The tenor of the conversationbetween Long and Semple demonstrate that Semple'sstatements were such that no reasonable employee wouldhave thought he was actually threatening to attend theirunion meeting. The record did not reflect there was any-thing unusual in Semple's knowing about the meeting.However, I find that Semple's statements to employeesin paragraphs 10, 11, and 12 above create an impressionof surveillance in violation of Section 8(a)(1).8(c) An impression of surveillance was also created byWilliam Orr's discussion with Carolyn Long mentionedin paragraph 14.(d) General Counsel alleged that Respondent threat-ened to close its plant if the Union was elected. The onlyevidence I found supporting that allegation was the testi-mony of Charlcia Mullins mentioned in paragraph 15.However, Joyce Stover, who was also present duringthe conversation, revealed that Semple did not threatento close the plant. Instead, Semple said the Companycould "run the chickens" if the plant closed for anyreason. This is more in accord with Semple's testimonythat he was responding to Stover's contention that theplant would go under if the employees struck. I creditStover's account and find that Semple did not threatenplant closure.(e) I find in agreement with General Counsel that Re-spondent violated Section 8(a)(1) by prohibiting employ-ee Joyce Stover from preparing a list of employees forthe Union's use. Plant Manager Roberts cautionedStover and confiscated a portion of her list. Roberts con-tended that employees were prohibited from handlingother employees' timecards. However, the evidencefailed to reveal that Stover was doing anything morethan standing by the timecard rack and copying theI7 credit the testimony of employees Hastings, Wells, Stover, Long,and Hicks set forth in pars. 1-5, 7, 8, and 10-12.Ibid.names from the cards. I find Roberts' actions in thatregard, which are included in paragraph 16 above, con-stitute a violation of the Act.(f) The facts mentioned in paragraph 17 above9reveala threat to discharge in violation of Section 8(a)(1), and Iso find.(g) General Counsel in several instances alleges thatRespondent threatened its employees that it would befutile for its employees to select the Union. During theconversation mentioned in paragraph 3 above, PlantManager Roberts told an employee that Respondent wasnot going to sign a contract no matter how many unionsyou get. On September 19, Rick Semple told CharlciaMullins that, if the Union came in, the Company wouldbuy out the committee, and she would be hurting (par.11 above). During that same conversation, Semple toldMullins that the Union couldn't do anything for them,and the Company wasn't going to agree (par. 19 above).I find, in agreement with General Counsel, that Respon-dent violated Section 8(a)(1) in the above instances.'°On December 5, during an employee meeting, PlantManager Roberts told the employees that Conagrawould not sign a contract, and that Conagra would notsign a contract that would improve wages or workingconditions (par. 18). I find those statements constitute athreat that it would be futile to select the Union.(h) The record reveals that, on several occasionsduring the union campaign, Respondent prohibited itsemployees from discussing the Union during work. OnSeptember 19, Semple told Mullins not to talk to em-ployees about the Union (see par. 11). On September 20,Semple told Long that she didn't have the right to talkto one of his employees about the Union (see par. 12).During September, Semple told Delia Hicks that shewould run away her help talking about the Union (par.13). On September 20, both Bill Orr and John MichaelRoberts told Carolyn Long that she couldn't talk aboutthe Union on the job (par. 22). Since there was no show-ing that employees were prohibited from talking aboutother matters on the job, the prohibition of union talkconstitutes disparate treatment. There is evidence thatCarolyn Long was out of her work area when she spoketo an employee about the Union on September 20, butthe evidence reveals that Semple, Orr, and Roberts cau-tioned her about talking about the Union rather thanbeing out of her work area. Roberts also told Joycestover that she was not allowed to talk about the Unionor pass out union literature on company time (par. 22).According to Roberts, he called Stover in along withemployee Betty Sellers because they almost fought overStover's calling Sellers an "ass-kisser" for wearing a"Vote No" hat. General Counsel did not allege and I donot find that Respondent is prohibited from taking rea-sonable steps to avoid disruption in its plant. However, Ifind in agreement with General Counsel that the above-mentioned statements to employees constitute disparatetreatment. The statements by Semple to employees Mul-lins, Long, and Hicks were not limited to a prohibitionI credit the testimony of Joyce Stover set out in paragraph 17.'o 1 credit the testimony of Stover and Mullins. See The McCullerPress, Inc., 227 NLRB 145 (1977); El Monte Tool and Die Casting. Inc.,232 NLRB 186 (1977). CONAGRA, INC.615during work. It appears from his complaint allegationthat General Counsel is seeking a remedy which wouldprohibit Respondent from restricting its employees'union discussion during nonworktime. I find in agree-ment with General Counsel that the restrictions placedupon Respondent's employees by Supervisor Semplewere overly broad in violation of Section 8(a)(l). How-ever, it appears that, even though Orr and Roberts Sep-tember 20 warnings to Carolyn Long may have consti-tuted disparate treatment, they were limted to cautioningLong not to discuss the Union during work. Therefore, Ifind those statements do not constitute violations as al-leged by General Counsel.(i) During September, Rick Semple asked Delia Hicksif she was still passing out union cards. After Hicks re-plied that she signed a card, Semple told her to be care-ful (par. 7 above).' This statement constitutes a threatof reprisal and violated Section 8(a)(1).(j) During Carolyn Long's September 20 conversation,with Superintendent Orr and Plant Manager Roberts(par. 22 above), Orr, in cautioning Long about discussingthe Union with other employees during work, told Long,"I know your job is moving from place to place. If thiscontinues, which [it] is not-we'll put you on a jobwhere you won't be moving around. But that's not athreat."2Respondent offered no evidence to show thatother employees were ever warned about talking on thejob. Long testified without rebuttal that the conversationfor which she was warned included nothing more thanher response to employee Linda Pell's question of wheth-er Pell would be fired if Pell signed a union card. Longtold Pell no. Under the circumstances, it appears, and Ifind, that Long was threatened because she engaged inprotected activity. I find that Respondent's action consti-tutes a violation.(k) General Counsel alleges that on two occasions Re-spondent's Plant Manager Roberts threatened its employ-ees that they would no longer be able to bring theirgrievances directly to management if the Union was se-lected. Joyce Stover testified to a November 1 conversa-tion with Roberts during which Roberts told her, "ifsomeone had a grievance, he wouldn't talk to the ShopSteward and the one that filed the grievance. He wouldonly talk to the Shop Steward" (par. 23 above). SandyEllis testified that, during an employee meeting on De-cember 6, Roberts told them that, if the Union came in,they would have to have a union representative any timethey came up to see him whereas now the employeescould go to him with their problems. The above state-ments impose a threat of more difficult working condi-tions if the Union is selected, and thereby violate Section8(a)(l).(1) I also find a violation in Supervisor Semple's lateAugust statement to Joyce Stover regarding the loss ofthe extra bathroom break (see par. 24 above).(m) The record reveals several instances of Plant Man-ager Roberts' threatening the employees with loss ofbenefits if the Union was selected. Roberts admitted that,I I credit Hicks' account of this incident12 Although I generally credit Orr's testimony, I do not credit hisdenial of a threat to change Long's job in view of Plant Manager Rob-erts' admission that Orr made the threatduring his employee meetings in November and Decem-ber, he showed the employees a blank sheet of paper andtold them they would be starting from scratch with ne-gotiations (par. 20 above). Linda Hastings testified thatRoberts told the employees that employee benefits wouldbe taken away if the Union came in and they would juststart from blank. Joyce stover testified that Roberts heldup a blank sheet of paper to her on November I andsaid, "This is what you'll start with if the Union comesin" (par. 23 above). 3 I credit the testimony of Hastingsand Stover.14 Roberts' statements constitute threats toreduce employees' benefits if they select the Union, andviolate Section 8(a)(1).'5(n) I credit the testimony of Stover, Swanson, andHastings that Plant Manager Roberts told them duringNovember and December that they were being deniedan increase in pay because of the union campaign (seepars. 23 and 27 above). I find those threats violate Sec-tion 8(a)(l).(o) Charlcia Mullins testified that Plant Manager Rob-erts held employee meetings during August and Septem-ber during which employees were asked to explain theirproblems to Roberts. Roberts told the employees that, ifthey couldn't work out their problems with their super-visors, he would be glad to help out. Roberts admittedholding the meetings, but contended these meetings hadnothing to do with the union campaign. However, Icredit the employees' testimony that meetings of thistype were unusual.'6I find that those meetings heldduring the employees' union campaign were likely toaffect the employees' activities by holding out improvedconditions, and violate Section 8(a)(1).'7(p) I also find that Respondent violated Section 8(a)(1)by threatening to eliminate its employee's pension plan. Icredit employee Patsy Southern's testimony (par. 26above) that, during the plant manager meeting which sheattended around Thanksgiving, Roberts told the employ-ees that there would be no retirement fund if the Unioncame in.B. The 8(a)(3) AllegationsGeneral Counsel alleged that Respondent withheld thegranting of a scheduled wage increase since November 1,and eliminated the job of employee Carolyn Long onDecember 27, in violation of Section 8(a)(3). I find thatthe evidence fails to sustain General Counsel on boththose allegations.1. The wage increaseThe evidence does demonstrate that Respondent'sagent told the employees on several occasions that theywere being denied a wage increase because of the unionI' See also the testimony of Patsy Southern, par. 26 above, which Icredit.14 See also par. 19 above, where Rick Semple threatened that bargain-ing would start from zero.15 The Kenrte Company, a subsidiary of Harvey Hubbell. Inc.. 236 NLRB1084 (1978); Tufts Brothers. Incorporated, 235 NLRB 808 (1978); InterstateEngineering A Division of A-T-O. Inc., 230 NLRB 1 (1977)'8 See also par. 5 above,17 See par 30 above, where Roberts told Joyce Stover to come to himwith her problems.CONAGRA, INC. 615 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDcampaign.'8General Counsel contends that Respon-dent's claim, that the wage survey which it admittedlyscheduled for September was not completed until nearthe end of the year, is pretextual. However, GeneralCounsel offered no evidence to support its pretext claimother than the aforementioned 8(a)(l) statements.Plant Manager Roberts testified that Respondent usual-ly conducts a wage survey among 12 different plants inthe Dalton area. Roberts stated those surveys are usuallystarted in March and September. Roberts testified that, inaccordance with that practice, he instructed his person-nel manager, Steve Ferguson, at some time during orafter August, to perform the survey. However, Fergusonwas subsequently discharged. According to Roberts, Fer-guson's discharge resulted from Ferguson's failure toperform several functions including the requested wagesurvey for the fall of 1978. Roberts testified that a newpersonnel manager, Fred Campbell, was hired in late Oc-tober or early November. Campbell was instructed toconduct the wage survey around the first of December.Roberts testified that Campbell completed the survey inearly January 1979. Subsequently, in due course, the em-ployees received a wage increase.Although this issue is bothersome, the record containsno evidence which quarrels with Roberts' testimony re-garding Steve Ferguson's neglect. I have presumed thatthe facts would not conflict with Roberts' testimony inthis regard, especially in view of what appears to be asituation where there were several sources from whichcontrary evidence could have been obtained if it existed.For example, there were 12 companies involved in thosesurveys, and the man who allegedly failed to conduct thesurvey, Steve Ferguson, is no longer with Respondent.No evidence was offered from any of the 12 companies,and Ferguson did not testify. Therefore, I find that thestatements to employees that they were being a wage in-crease because of the Union were nothing more than afabrication designed to assist Respondent in its antiunioncampaign.2. The elimination of Long's jobA similar dilemma is presented in the allegation thatRespondent violated the Act by eliminating CarolynLong's job. Until late December, Long's job involvedthe relieving of women for bathroom breaks in packing.In her role as "bathroom relief," Long circulatedthrough the department. Her role obviously affordedLong opportunities to speak to many of the employeesabout the Union. The evidence demonstrates that, onSeptember 20, Superintendent Orr threatened to changeLong to a job that would not involve her moving aroundif she did not discontinue discussing the Union on thejob.Plant Manager Roberts admitted that a decision wasmade in October which would eliminate the necessity ofhaving a bathroom relief in packing. 9According to'8 Although statements that a wage increase was being withheld areentitled to substantial weight in considering whether Respondent actuallywithheld the increase, the statements alone are not dispositive of theissue.19 The only bathroom relief job in packing was Long's job. There wasno bathroom relief position on the other shift in packing.department because of product flow problems. Robertstestified that the grading belt in packing was too smalland they did not have enough packing bins. Also, one ofthe packing department functions, the "drop-out," wasbeing performed in the cooler, which is in Shipping.The evidence developed that Respondent uses bath-room reliefs only in those departments where it would beimpractical for the department employees to relieve eachother or be relieved by supervisors. Until late December,bathroom reliefs were used in the eviscerating cutting,and packing departments. During the Christmas holidays,while the plant was closed, Respondent engaged in ex-tensive remodeling at a cost of over $60,000. Thesechanges, which were designed to relieve overcrowdingand improve efficiency, resulted in substantial remodel-ing in the packing department. According to the testimo-ny of Roberts, those changes permitted Respondent toreconsider use of bathroom reliefs and eliminate thosepositions in both packing and cutting. The changes alsopermitted Respondent to eliminate five other jobs in theplant. According to Roberts, the two bathroom reliefemployees whose jobs were eliminated, Carolyn Longand Lillie Everett, were offered other jobs in the plant.Long reminded Plant Manager Roberts that, when sheaccepted the bathroom relief position several years earli-er, Roberts promised her that she could return to her oldjob as scale operator if he ever found it necessary toeliminate the bathroom relief job. Roberts asked Long ifshe wanted the scale operator job, but Long said that shedidn't want to "bump" the woman that presently heldthat job, "Snooky" Whitted.Long testified that, after she told Roberts that she didnot want to bump Whitted, she asked Roberts to giveher a layoff. Roberts agreed, and Long took a layoff anddrew unemployment conpensation benefits. After thebenefits period expired, Long returned to work in thejob she selected, "stuffing."Under these facts, I find no basis for a violation. Theevidence fails to establish that Respondent was unjusti-fied in eliminating Long's job. Seven positions wereeliminated by Respondent's remodeling. Apparently, allthose positions remain unoccupied. Long was not laidoff. Instead, she was offered her choice of jobs. Shechose a layoff which she admitted was temporary.20General Counsel contends that Respondent's actionwas motivated to curtail Long's union activities. Howev-er, the evidence does not support that contention. Someof Respondent's 8(a)(l) activity undoubtedly had theeffect of curtailing employees' union activities, and Ihave so found, but there was no evidence offered toshow that the elimination of Long's job resulted in cur-tailment of her union activities. In fact, the evidencefailed to demonstrate that all the jobs available to Longafter Christmas would result in curtailing her ability totalk with other employees during the workday. There-fore, I find that the evidence fails to support the allega-tion of an 8(a)(3) violation in the elimination of Long'sjob.20 General Counsel has not alleged that the voluntary layoff constitut-ed constructive discharge. CONAGRA, INC.617C. The Objections to the ElectionIn considering the Union's Objections 5, 6, 8, 9, 10, 11,and 12,2' I have considered the evidence reflecting ac-tivity during the critical period of September 25 to De-cember 8, 1978.Objections 5 and 10 both contend Respondent engagedin objectionable conduct by threatening economic repri-sals if its employees selected the Union. I find that theevidence sustains those objections. During Novemberand December, Plant Manager Roberts conducted aseries of antiunion meetings with the employees. Robertstold the employees that negotiations would start fromscratch if they selected the Union. Testimony revealedthat Roberts would turn to a blank white sheet on achart and say something to the effect of "this is whatyou will start with if the Union comes in." Respondentdefended Roberts' actions, citing Coach and EquipmentSales Corp., 228 NLRB 440 (1977), and Plastronics, Inc.,233 NLRB 155 (1977). Respondent contends that the"bargaining from scratch" statements are objectionableonly when they leave the employees with the impressionthat what they ultimately receive depends in large mea-sure upon what the Union can induce the Employer torestore (Plastronics, Inc., supra). Respondent contendsthat, during the meetings, Roberts told the employeesthat the bargaining could result in their receiving moreor less, and thereby dispelled any implication that wagesor benefits would be reduced during bargaining. I dis-agree. The rule in Plastronics, Inc., should be applied byexamining the total context. Prior to its November andDecember meetings, Respondent engaged in numerous8(a)(l) violations, including numerous threats that itwould be futile for the employees to select the Union(pars. g and 19 above); a threat that the employeeswould be deprived of their extra bathroom break (par. Iabove); threats that employees could no longer bringgrievances directly to management if they selected theUnion (par. k above); and threats that employees were21 Objections 5, 6, 8, 9, 10, 11, and 12 are as follows:Objection 5: The Employer threatened its employees with econom-ic reprisals because of their union activities, sympathies, and desires.Objection 6: The Employer advised its employees that a scheduledwage increase was being withheld from them because of their unionactivities and the organizing campaign being conducted by the Peti-tioner.Objection 8: The Employer, through its officers and supervisors,summoned employees singly or in small groups to the plant manag-er's office, or other areas of authority within the plant, where theywere subjected to anti-union talks.Objection 9: The Employer threatened its employees with dis-charge because they engaged in union or concerted activity, and cir-cumscribed the movement and activities of employees during non-working time to prevent them from engaging in activities on behalfof the Petitioner.Objection 10: The Employer threatened its employees that, if thePetitioner became their collective bargaining representative, direeconomic reprisals would occur and the employees' present benefitswould be taken away, and they would have to bargain from a blanksheet of paperObjection 11: The Employer threatened its employees that selectionof the Petitioner as their bargaining representative would preventany employee from taking up his or her grievance or problem direct-ly with management.Objection 12: The Employer interrogated its employees concerningtheir union activities and sympathies.being deprived of a wage increase because of the Union(par. n above). In the atmosphere of those threats, Re-spondent's threats to bargain from scratch is objection-able conduct.I find that Roberts' threat during the meeting attendedby Patsy Southern around Thanksgiving, to eliminate theemployees' pension plan if the Union was selected, con-stitutes objectionable conduct.In Objection 6, the Union alleges that Respondent toldits employees they were being deprived of a wage in-crease because of the union campaign. As indicatedabove in paragraph n, I find that Respondent violatedSection 8(a)(1) during November and December by tell-ing its employees they had been denied a wage increasebecause of the union campaign. That conduct is objec-tionable.Several incidents which would qualify as objectionableunder the Union's Objection 9 occurred before theUnion filed its petition. However, I find that Respon-dent's action in prohibiting Joyce Stover from preparinga list of employees from the timecards (par. e above) onOctober II and its December 4 restriction of Stover'sunion talk (pars. h and 22 above),22are objectionablewithin the scope of Objection 9.As indicated above in paragraph k, Respondent threat-ened its employees on two occasions during the criticalperiod that they would not be able to continue to bringtheir grievances directly to management if the Unionwas selected. That conduct is objectionable, and I sofind. Respondent's conduct on those occasions fallswithin the scope of Objection 11.Carolyn Long was interrogated about the employees'union activities during a conversation with Plant Man-ager Roberts on September 27. On the basis of that activ-ity, which I find violates Section 8(a)(1) (see pars. a and14 above), and Rick Semple's October I I interrogationof Joyce Stover (see pars. a and 8 above), I find the evi-dence sustains Objection 12.23Although Objection 8 is factually supported by theevidence, the objection does not raise a basis for settingaside the election. Therefore, I would overrule Objection8.Therefore, I recommend that Objections 5, 6, 9, 10, I 1,and 12 be sustained, and the election set aside and a newelection ordered.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Southeast Council, Retail, Wholesale and Depart-ment Store Union, is a labor organization within themeaning of Section 2(5) of the Act.22 I find Respondent's December 4 statement to Joyce Stover, that shecould not discuss the Union anymore on company time, is disparate sincethe evidence fails to demonstrate employees were otherwise prohibitedfrom talking.2a The incidents discussed in pars. 6 and 7 may have also occurredduring the critical period. However, the evidence reflects that both ClaraSwanson and Delia Hicks were unable to recall with precision the datesof those incidents In view of my finding that Objection 12 should be sus-tained on other evidence, it is unnecessary to make a finding as to thedates of those incidentsCONAGRA, INC. 617 618DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. By interrogating its employees about their union ac-tivities; creating the impression of surveillance of its em-ployees' union activities; prohibiting its employees fromcompiling a list of employees because of its employees'union activities; threatening its employees with dischargebecause of their union activities; threatening its employ-ees that it would be futile to designate the Union as theirbargaining representative; prohibiting its employees fromdiscussing the Union during nonworktime; threatening itsemployees with reprisals for supporting the Union;threatening to change an employee's job to prevent itsemployees from engaging in union activities; threateningits employees that they could no longer bring theirgrievances directly to management if they designate theUnion as their representative; threatening to take awayits employees' extra bathroom break if they designatedthe Union as their representative; threatening its employ-ees with loss of benefits if they select the Union as theirrepresentative; threatening its employees that a scheduledwage increase was being withheld because of the em-ployees' union organizing campaign; soliciting grievancesfrom its employees in order to persuade its employees torefrain from union activities; and threatening it employ-ees with loss of their pension plan if they selected theUnion as their representative, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(l) of the Act.4. Respondent did not engage in unfair labor practicesby failing to grant a wage increase on or after November1, 1978, or by eliminating Carolyn Long's job of bath-room relief during December 1978.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.I recommend that the allegations of the complaint thatwere not proved be dismissed.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER24Respondent, Conagra, Inc., Dalton, Georgia, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed them insection 7 of the Act in violation of Section 8(a)(l) of theAct, by interrogating its employees about their union ac-tivities; creating the impression of surveillance of its em-ployees' union activities; prohibiting its employees from24 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.compiling a list of its employees because of its employ-ees' union activities; threatening its employees with dis-charge because of their union activities; threatening itsemployees that it would be futile to select the Union astheir bargaining representative; prohibiting its employeesfrom discussing the Union during their nonworktime;threatening its employees with reprisals for supportingthe Union; threatening to change an employee's job toprevent its employees from engaging in union activities;threatening its employees that they could no longer bringtheir grievances directly to management if they selectthe Union as their bargaining representative; threateningto take away its employees' extra bathroom break if theyselect the Union as their bargaining representative;threatening its employees with loss of benefits if theyselect the Union as their bargaining representative;threatening its employees that a scheduled wage increaseis being withheld because of its employees' union activi-ties; soliciting grievances from its employees in order topersuade its employees from engaging in union activities;and threatening its employees with loss of their pensionplan if they select the Union as their bargaining represen-tative.(b) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed to be necessary to effectuate the policies of theAct:(a) Post at its Dalton, Georgia, plant copies of the at-tached notice marked "Appendix."2sCopies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(b)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.2s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees abouttheir activities on behalf of Southeast Council,Retail, Wholesale and Department Store Union, orany other labor organization. CONAGRA, INC.619WE WILL NOT create the impression of surveil-lance of our employees' union activities.WE WILL NOT prohibit our employees from com-piling a list of employees because of our employees'union activities.WE WILL NOT threaten to discharge our employ-ees because of our employees' union activities.WE WILL NOT threaten our employees that itwould be futile for our employees to select South-east Council, Retail, Wholesale and DepartmentStore Union, or any other labor organization, astheir bargaining representative.WE WILL NOT prohibit our employees from dis-cussing the Union during nonwork time.WE WILL NOT threaten our employees with repri-sals for supporting the Union.WE WILL NOT threaten to change an employee'sjob to prevent our employees from engaging inunion activities.WE WILL NOT threaten our employees that theycan no longer bring their grievances directly tomanagement if they select the Union as their bar-gaining representative.WE WILL NOT threaten to take away our employ-ees' extra bathroom break if they select the Unionas their bargaining representative.WE WILL NOT threaten our employees with lossof benefits if they select the Union as their bargain-ing representative.WE WILL NOT threaten our employees that ascheduled wage increase is being withheld becauseof the employees' union organizing campaign.WE WILL NOT solicit grievances from our em-ployees in order to persuade our employees fromengaging in union activities.WE WILL NOT threaten our employees with lossof their pension plan if they select the Union astheir bargaining representative.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them by Section 7 ofthe National Labor Relations Act, as amended.CONAGRA, INC.CONAGRA, INC. 619